Exhibit 10.1

HOTEL
PURCHASE AND SALE AGREEMENT

          THIS AGREEMENT (the “Agreement”), dated as of the 11th day of October,
2005 (the “Effective Date”), is made by and between TEACHERS’ RETIREMENT SYSTEM
OF THE STATE OF ILLINOIS, a retirement system created pursuant to the laws of
the State of Illinois (“Seller”), and DIAMONDROCK ORLANDO AIRPORT OWNER, LLC, a
Delaware limited liability company, and its permitted assigns hereunder
(“Purchaser”).

RECITALS:

          Seller desires to sell certain improved real property commonly known
as the Orlando Airport Marriott (the “Hotel”), located at 7499 Augusta National
Drive, Orlando, Florida which is owned by Seller, along with certain related
personal and intangible property, and Purchaser desires to purchase such real,
personal and intangible property.

          NOW, THEREFORE, in consideration of the foregoing, of the covenants,
promises and undertakings set forth herein, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser agree as follows:

1.        The Property

            1.1          Description.  Subject to the terms and conditions of
this Agreement, and for the consideration herein set forth, Seller agrees to
sell and transfer, and Purchaser agrees to purchase and acquire, all of Seller’s
right, title and interest in and to the following (collectively, the
“Property”);

                           1.1.1          Certain land (the “Land”) located in
the City of Orlando, Orange County, Florida, and more specifically described in
Exhibit 1.1.1 attached hereto;

                           1.1.2          The Hotel buildings, improvements, and
fixtures now situated on the Land (the “Improvements”);

                           1.1.3          All furniture, tangible personal
property, machinery, apparatus, and equipment, inventory and supplies currently
used in the operation, repair and maintenance of the Land and the Improvements,
owned by Seller and situated thereon, all as more generally described on Exhibit
1.1.3 (collectively, the “Personal Property”), subject, however, to depletions,
replacements and additions in the ordinary course of Seller’s business;

                           1.1.4          All development rights, easements,
hereditaments, and appurtenances belonging to or inuring to the benefit of
Seller and pertaining to the Land, if any;

                           1.1.5          Any street or road abutting the Land
to the center line thereof;

                           1.1.6          The service, maintenance, supply,
equipment leases, or other contracts relating to the operation of the Land and
the Improvements listed on Exhibit 1.1.6 attached hereto and any new contracts
entered into pursuant to Section 4.5 (collectively, the “Contracts”);

--------------------------------------------------------------------------------




                           1.1.7          Assignable warranties and guaranties
issued in connection with the Improvements or the Personal Property which remain
in effect as of Closing (as defined in Section 2.3); and

                           1.1.8          All transferable consents,
authorizations, licenses, permits and approvals in respect of the Land or the
Improvements listed on Exhibit 1.1.8 attached hereto (collectively, the
“Approvals”).

                           1.1.9          The leases, licenses, concessions and
other occupancy agreements listed on Exhibit A to Exhibit 9.1.3 attached hereto.

            1.2          “As-Is” Purchase.

                                                  (a)          Except as
expressly set forth in this Agreement, the Property is being sold in an “AS IS,
WHERE IS” condition and “WITH ALL FAULTS” as of the date of this Agreement and
of Closing.  All express and implied warranties, including without limitation
warranties of merchantability or fitness for a particular purpose, are hereby
disclaimed unless expressly set forth in this Agreement.  Except as expressly
set forth in this Agreement, no representations or warranties have been made or
are made and no responsibility has been or is assumed by Seller or by any
shareholder, officer, employee, person, firm, agent, attorney, or representative
acting or purporting to act on behalf of Seller as to the condition or repair of
the Property or permits, licenses or approvals relating to the Property or the
value, income, cash flow, gross income, net income, profits, earnings, rents,
receipts, expenses of operation, or income potential thereof or as to any other
fact or condition which has or might affect the Property or the condition,
repair, permits, licenses, approvals, value, income, cash flow, gross income,
net income, profits, earnings, rents, receipts, expenses of operation or income
potential of the Property or any portion thereof.  The parties agree that all
understandings and agreements heretofore made between them or their respective
agents or representatives are merged in this Agreement and the Exhibits hereto
annexed, which alone fully and completely express their agreement, and that this
Agreement has been entered into after full investigation, or with the parties
satisfied with the opportunity afforded for investigation, neither party relying
upon any statement or representation by the other unless such statement or
representation is specifically embodied in this Agreement or the Exhibits
annexed hereto.  Seller makes no representations or warranties as to whether the
Property contains asbestos or any hazardous materials or harmful or toxic
substances, or pertaining to the extent, location or nature of same, if any,
except as otherwise set forth in this Agreement.  Further, to the extent that
Seller has provided to Purchaser information from any inspection, engineering or
environmental reports concerning asbestos or any hazardous materials or harmful
or toxic substances, Seller makes no representations or warranties with respect
to the accuracy or completeness, methodology of preparation or otherwise
concerning the contents of such reports, except as otherwise set forth in this
Agreement.  Purchaser acknowledges that Seller has requested that Purchaser
inspect the Property fully and carefully and investigate all matters relevant
thereto and to the extent that Purchaser has relied upon any documents provided
to Purchaser by Seller, all of such documents Purchaser acknowledges were
provided without representation or warranty of any kind by Seller except as
otherwise set forth in this Agreement.

2

--------------------------------------------------------------------------------




                                                  (b)          Purchaser
acknowledges and agrees that Seller makes no representation or warranty except
as otherwise set forth in this Agreement as to the presence or alleged presence
of asbestos or any hazardous materials or harmful or toxic substances in, on,
under or about the Property, including without limitation any claims under or on
account of (i) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as the same may have been or may be amended from time to
time, and similar state statutes, and any regulations promulgated thereunder;
(ii) any other federal, state or local law, ordinance, rule or regulation, now
or hereafter in effect, that deals with or otherwise in any manner relates to,
environmental matters of any kind; (iii) this Agreement; or (iv) the common law.

                                                  (c)          Purchaser
acknowledges that Seller currently operates the Improvements as a Hotel. 
Purchaser further acknowledges that, other than as expressly set forth in this
Agreement, it has relied and will rely exclusively on its own consultants,
advisors, counsel, employees, agents, principals and studies, investigations and
inspections with respect to the Property, its condition, value and potential. 

                                                  (d)          The terms and
provisions of this Section 1.2 shall survive Closing hereunder or any
termination of this Agreement.

            1.3          Agreement to Convey.  Seller agrees to convey, and
Purchaser agrees to accept, on the Date of Closing:  (a) fee simple marketable
title to the Land and the Improvements by special warranty deed in the condition
described in Section 1.2 hereof, and subject to the “Permitted Exceptions”
described in Section 3.4 hereof; and (b) title to the Personal Property, by Bill
of Sale (hereinafter defined), with special warranty as to the title and without
warranty as to the condition of such personalty, except as otherwise set forth
in this Agreement.

2.          Price and Payment.

            2.1          Purchase Price.  The purchase price for the Property
(the “Purchase Price”) is Seventy-Two Million and No/100 Dollars
($72,000,000.00).

            2.2          Payment.  Payment of the Purchase Price (and each
Deposit (as defined in Section 2.2.1) required to be made pursuant to this
Section) is to be made by Purchaser wiring immediately available funds to the
Title Company as escrow agent, as follows:

                           2.2.1

                                                  (a)          Purchaser shall
make a deposit of One Million and No/100 Dollars ($1,000,000.00) (the “Initial
Deposit”) within three (3) business days after the execution of this Agreement
by Purchaser.  Unless Purchaser has terminated this Agreement as permitted by
and in accordance with Section 3.5 hereof, Purchaser shall make an additional
deposit of Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00)
(the “Additional Deposit”; together with the Initial Deposit and any amounts
added to the deposits hereunder, and any interest accrued thereon, the
“Deposit”) on or before the Approval Date (as defined in Section 3.5, below).

3

--------------------------------------------------------------------------------




                                                  (b)          The Deposit, as
installments of same are paid, will be placed with, and held in escrow by,
Guaranty National Title Company, as agent for First American Title Insurance
Company, 36 West Randolph Street, Eighth Floor, Chicago, Illinois 60601,
Attention: Robert J. Voegel, President (the “Title Company”) in an
interest-bearing account at a mutually acceptable banking institution pursuant
to the provisions of an escrow agreement in the form of Exhibit 2.2.1(b)
attached hereto.  Any interest earned on the Deposit shall be considered as part
of the Deposit and shall be paid to or on behalf of either party hereto which is
entitled to receipt of the Deposit pursuant to the terms of this Agreement.

                           2.2.2          At Closing, Purchaser shall pay the
balance of the Purchase Price, subject to adjustment for prorations as provided
for in Section 6 hereof.  Simultaneously with the payment by Purchaser of the
balance of the Purchase Price, the Title Company shall pay the Deposit to
Seller, by wiring immediately available funds to such bank accounts as Seller
may designate.  This is an “ALL CASH” sale and Purchaser’s obligation to close
hereunder is not contingent upon third party financing of any type or form.

            2.3          Closing.  Payment of the Purchase Price and the closing
hereunder (the “Closing”) will take place on that date (the “Date of Closing”)
which is thirty (30) days after the Approval Date.  Closing shall occur at the
offices of the Title Company at 10:00 a.m. E.S.T. local time or at such other
time and place as may be agreed upon in writing by Seller and Purchaser. 
Closing shall be accomplished through a deed and money escrow utilizing Federal
Express (or similar nationally recognized overnight courier service) for
delivery of documents to the Title Company.  Notwithstanding anything contained
herein to the contrary, Purchaser shall have a one-time right to extend the Date
of Closing for up to thirty (30) days provided that: (i) written notice of such
extension is received by Seller (the “Extension Notice”) at least seven (7) days
prior to the then scheduled Date of Closing; (ii) on the date the Extension
Notice is sent to Seller, Purchaser deposits, as part of the Deposit, an
additional amount equal to One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00) (the “Final Deposit”) with the Title Company; and (iii)
Purchaser is not in default in any material respect under this Agreement.

            2.4          Seller’s Conditions to Closing.  The obligation of
Seller to consummate the transactions contemplated hereunder are conditioned
upon the following: 

                           2.4.1          The representations and warranties of
Purchaser contained herein shall be true and correct as of the Closing in all
material respects.

                           2.4.2          Purchaser shall have performed and
complied with all covenants and agreements required to be performed or complied
with by Purchaser pursuant to this Agreement prior to or as of the Closing, in
all material respects.

                           2.4.3          Purchaser shall have duly executed and
delivered the documents and instruments required pursuant to Section 9.2 hereof.

                           2.4.4          The conditions set forth in Section
11.29 shall have been satisfied as provided therein.

4

--------------------------------------------------------------------------------




                           2.4.5          If any of the foregoing conditions
have not been satisfied as of the Date of Closing, then Seller shall be entitled
to terminate this Agreement by giving Purchaser written notice to such effect,
whereupon Title Company shall return the Deposit to Purchaser and the parties
thereafter shall have no further rights or liabilities under this Agreement
(except as otherwise provided in Section 10.1 if the failure of any of the
foregoing conditions to be satisfied results from the breach of the terms of, or
default under, this Agreement by Purchaser and except as otherwise provided to
survive the termination of this Agreement).

            2.5          Purchaser’s Conditions to Closing. The obligation of
Purchaser to consummate the transactions contemplated hereunder are conditioned
upon the following:

                           2.5.1          The representations and warranties of
Seller contained herein shall be true and correct as of the Closing in all
material respects.

                           2.5.2          Seller shall have performed and
complied with all covenants and agreements required to be performed or complied
with by Seller pursuant to this Agreement prior to or as of the Closing, in all
material respects.

                           2.5.3          Seller shall have duly executed and
delivered the documents and instruments required pursuant to Section 9.1 hereof.

                           2.5.4          The conditions set forth in Section
11.29 shall have been satisfied as provided therein.

                           2.5.5          Purchaser shall have obtained valid
liquor licenses necessary for the continued operation of the bars, restaurants
and lounges and the sale of alcoholic beverages at the Hotel following Closing.

                           2.5.6          The Title Company (or another
nationally recognized title company reasonably acceptable to both Seller and
Purchaser) shall be unconditionally committed (subject to the payment of
premiums therefor) and ready, willing and able to issue the Title Policy to
Purchaser for the Hotel, subject only to the Permitted Exceptions.

                           2.5.7          Purchaser shall have been able to
obtain the audit described in Section 3.7 hereof.

                           2.5.8          If any of the foregoing conditions
have not been satisfied as of the Date of Closing, then Purchaser shall be
entitled to terminate this Agreement by giving Seller written notice to such
effect, whereupon Title Company shall return the Deposit to Purchaser and the
parties shall thereafter have no further rights or liabilities under this
Agreement (except as otherwise provided in Section 10.2 hereof if the failure of
such condition to be satisfied results from the breach of the terms of, or
default under, this Agreement by Seller, and except as otherwise provided to
survive the termination of this Agreement).

            2.6          Efforts to Satisfy Conditions to Closing.  Seller and
Purchaser shall each use commercially reasonable diligent efforts to cause their
respective closing conditions to be satisfied as of the Date of Closing

5

--------------------------------------------------------------------------------




3.          Inspections and Approvals.

            3.1          Access and Reports.

                           3.1.1          Subject to Section 3.1.2, Seller
agrees to allow Purchaser or Purchaser’s agents or representatives reasonable
access to the Property (during normal business hours) for purposes of any
non-intrusive physical or environmental inspection of the Property and review
of, as available, the Contracts, the Approvals, Seller’s books and records
relating to the Property (other than any privileged, records or Seller’s
internal appraisals, valuations, projections, income tax returns and similar
records), environmental studies and reports, surveys, building and systems
plans, copies of all existing architectural and engineering studies, title
insurance policies, zoning and site plan materials, books, records, financial
statements, advance reservations and room bookings and function bookings, rate
schedules, occupancy, use, sales or similar tax audits and reports and any and
all other materials or information relating to the operation of the Property
(collectively, the “Property Documents”) which are in, or come into, the
Seller’s possession or control and income and expense statements, as Purchaser
may reasonably request, provided that no such inspection or review shall
interfere with the continuing operation of the Property in the ordinary course
of business as a hotel.  Purchaser shall not conduct or authorize any physically
intrusive testing of, on or under the Property without first obtaining Seller’s
written consent (which consent Seller shall not unreasonably withhold, condition
or delay) as to the timing and scope of work to be performed.  Purchaser shall
immediately repair and restore any portion the Property which becomes damaged as
a result of Purchaser’s access pursuant to this Section 3.1 to the condition
which existed immediately prior to Purchaser’s access.  In the event Purchaser
shall fail to undertake such repair and/or restoration, Seller shall have the
right to undertake same and Purchaser shall immediately reimburse Seller for all
of its costs and expenses incurred in connection therewith immediately upon
demand therefor.  Purchaser’s repair and restoration obligations set forth in
this Section 3.1.1 shall survive any termination of this Agreement.

                           3.1.2          Purchaser agrees that, prior to
undertaking any physical or environmental inspections of the Property, Purchaser
or Purchaser’s agents will obtain not less than Two Million and No/100 Dollars
($2,000,000.00) commercial general liability insurance with contractual
liability endorsement which insures Purchaser’s indemnity obligations under this
Section 3.1 and which names Seller and any of Seller’s agents (as Seller shall
require) as insureds thereunder (a copy of which policy, upon the request of
Seller, Purchaser will provide to Seller) issued by a licensed insurance company
reasonably acceptable to Seller.  Such insurance coverage shall be maintained by
Purchaser as long as this Agreement remains in force and effect.  Purchaser
shall not unreasonably interfere with the activity of Seller, Hotel guests or
any persons occupying or providing service at the Property.  Purchaser shall
give Seller reasonable prior notice of Purchaser’s intention to conduct any
inspections and Seller reserves the right to have a representative present
during any or all such inspections.  Purchaser agrees to provide Seller with a
copy of any inspection report upon Seller’s written request.  Purchaser shall
indemnify, defend and hold Seller and Seller’s affiliates, subsidiaries,
shareholders, officers, directors and agents harmless from any claims,
liabilities, damages and penalties, and any loss, injury, damage or expense,
including attorneys’ fees and costs, arising out of (a) a breach by Purchaser of
the foregoing agreements; or (b) the exercise by Purchaser or its agents or
representatives of the right of access under this Section 3.1 (collectively, the
“Purchaser’s Indemnity Obligations”).  Any inspections shall be at Purchaser’s
sole cost and expense.  All agreements of, and indemnifications by, Purchaser
under this Section 3.1 shall survive Closing or any termination of this
Agreement.

6

--------------------------------------------------------------------------------




                           3.1.3          Except as otherwise expressly set
forth in this Agreement, Seller makes no representations or warranties as to the
accuracy or completeness of any materials, data or other information, including
without limitation the contents of the books and records of Seller, the
Approvals, the Contracts or income and expense statements, supplied to Purchaser
in connection with Purchaser’s inspection of the Property.  Except as otherwise
expressly set forth in this Agreement, it is the parties’ express understanding
and agreement that all such materials are provided by Seller solely for
Purchaser’s convenience in making its own examination and determination prior to
the Approval Date (as defined in Section 3.5).

            3.2          Title and Survey.  Within five (5) business days after
the Effective Date, Seller shall deliver to Purchaser (i) a copy of Seller’s
most recent title policy (and all exception documents in Seller’s possession)
issued in connection with the Property, and (ii) a copy of the most recent
survey of the Property showing the improvements thereof (the “Existing
Survey”).  Purchaser shall obtain: (a) a current commitment for title insurance
or preliminary title report (the “Title Commitment”) issued by the Title
Company, in the amount of the Purchase Price with Purchaser as the proposed
insured, and (b) copies of all documents of record referred to in the Title
Commitment as exceptions to title to the Property.  Purchaser may elect to
obtain a new survey or revise, modify, or re-certify the Existing Survey
(“Survey”) as necessary in order for the Title Company to delete the survey
exception from the Title Commitment or to otherwise satisfy Purchaser’s
objectives.  Purchaser shall have until the Approval Date to provide written
notice to Seller of any matters affecting title to the Property as shown on the
Title Commitment (collectively, the “Title Objections”), or any matters
affecting title to the Property as shown on the Survey (the “Survey
Objections”), which are not satisfactory to Purchaser, which notice (“Title
Notice”) must specify the reason such matters are not satisfactory, and the
curative steps necessary to remove the basis for Purchaser’s disapproval.  It is
Purchaser’s obligation to provide the Title Notice at least three (3) business
days prior to the Approval Date to permit the parties to then have until three
(3) business days prior to the Approval Date to make such arrangements or take
such steps as they shall mutually agree to satisfy Purchaser’s objections;
provided, however, that Seller shall have no obligation whatsoever to expend or
agree to expend any funds, to undertake or agree to undertake any obligations or
otherwise to attempt to cure or agree to attempt to cure any Title Objections or
Survey Objections, and Seller shall not be deemed to have any obligation to
attempt to cure any such matters unless Seller expressly undertakes such an
obligation by a written notice to or written agreement with Purchaser given or
entered into on or prior to the Approval Date and which recites that it is in
response to a Title Notice.  Purchaser’s sole right with respect to any Title
Objections or Survey Objections contained in a Title Notice given in a timely
manner shall be to elect on or before the Approval Date to terminate this
Agreement pursuant to Section 3.5 hereof in which event the Deposit shall be
returned to Purchaser.  All Title Objections or Survey Objections with respect
to which a timely Title Notice is given but Seller expressly agrees to attempt
to cure as provided above, shall be deemed to be approved by Purchaser as
“Permitted Exceptions” as provided in Section 3.4 hereof.  Notwithstanding the
foregoing, Seller further agrees to remove any exceptions or encumbrances to
title which are voluntarily created by, under or through Seller after the
Effective Date without Purchaser’s consent, and any liens for unpaid taxes,
assessments and other charges which are due and payable, mechanics and
materialman’s liens, judgment liens, and any mortgages, deeds of trust and
security interests encumbering any of the Property, all of which shall be deemed
Title Objections.

7

--------------------------------------------------------------------------------




            3.3          Contracts.  As used herein, the term “Contracts” shall
mean all service, maintenance, supply, equipment lease, capital improvement or
other contracts relating to the operation of the Property, in effect as of the
date hereof which are listed on Exhibit 1.1.6 attached hereto and any new
contracts entered into pursuant to Section 4.5.  Purchaser shall, at Closing,
assume all Contracts as provided in Exhibit 9.1.3.

            3.4          Permitted Exceptions.  Purchaser shall be deemed to
have approved and to have agreed to purchase the Property subject to the
following:

                           3.4.1          All Title Objections and/or Survey
Objections which Purchaser has otherwise approved or is deemed to have approved
pursuant to Section 3.1 or 3.2 hereof and any exceptions or encumbrances to
title which are voluntarily created by, under or through Seller after the
Effective Date which were consented to by Purchaser;

                           3.4.2          All Contracts;

                           3.4.3          Subject to prorations, the lien of
real and personal property taxes and assessments not yet due and payable;

                           3.4.4          Tenancies, other than pursuant to
Hotel guests, subject to other provisions of this Agreement, limited to those
listed and new ones entered into in accordance with this Agreement;

                           3.4.5          Subject to the proration provisions
hereof, charges for sewer, water, electricity, telephone, cable television or
gas;

                           3.4.6          Rights of tenants other than Seller to
remove trade fixtures;

                           3.4.7          Any law, ordinance, order,
restriction, rule or regulation, now or hereafter adopted, of any governmental
department or authority having jurisdiction over the Property or the operation
thereof, including, without limitation, zoning and alcoholic beverage control
ordinances, regulations and restrictions;

                           3.4.8          Except as elsewhere provided herein,
future reservations and bookings and any occupancy rights that any Hotel guest,
tenant or occupant may have pursuant to applicable law; and

                           3.4.9          Any liens, encumbrances, restrictions
or other matters which affect the Property solely as a result of acts of
Purchaser, its agents, employees or contractors.

                           All of the foregoing are referred to herein
collectively as the “Permitted Exceptions”.

8

--------------------------------------------------------------------------------




            3.5          Purchaser’s Right to Terminate.  If, as a result of its
various investigations or otherwise, Purchaser determines that the Property is
not a suitable investment for its purposes or that Purchaser does not want to
acquire the Property, in its sole, absolute and arbitrary discretion, Purchaser
shall have the right by giving Seller written notice (the “Termination Notice”)
on or before 5:00 p.m. E.S.T. on the date which is thirty (30) days after the
Effective Date (the “Approval Date”) to terminate its obligation to purchase the
Property.  If a proper Termination Notice is timely given, the Title Company
shall return the Initial Deposit to Purchaser and neither party shall have any
further obligations or liability hereunder, except Purchaser’s Indemnity
Obligations set forth in Section 3.1.2 hereof and the Confidentiality
Obligations set forth in Section 3.6 hereof.  In the event that Purchaser does
not tender to Seller a proper Termination Notice prior to 5:00 p.m. E.S.T. on
the Approval Date: (x) Purchaser shall immediately tender the Additional Deposit
to the Title Company, in immediately-available funds; (y) the Deposit shall be
non-refundable, except in the event of Seller’s uncured default hereunder or
except as otherwise expressly set forth herein; and (z) Purchaser shall have no
further rights to the Deposit, and no further right to terminate this Agreement,
except as otherwise expressly set forth herein.

            3.6          Confidentiality.  Unless Seller specifically and
expressly otherwise agrees in writing, Purchaser agrees that all documents and
information regarding the Property of whatsoever nature made available to it by
Seller or Seller’s agents or representatives and the results of all
investigations, tests and studies of the Property, whether conducted by or on
behalf of Seller, Purchaser or any other person or entity (collectively, the
“Proprietary Information”) are proprietary and confidential and Purchaser shall
not disclose to any other person except to persons who, in the reasonable
business judgment of Purchaser, “need to know” for the purpose of evaluating or
effecting the transaction contemplated by this Agreement, and who are instructed
to keep such information confidential, such as their respective officers,
directors, employees, attorneys, accountants, engineers, surveyors, consultants,
financiers, partners, investors, potential property managers, lessees and
bankers and such other third parties whose assistance is required in connection
with the consummation of this transaction; provided, however, that information
or documents shall not be subject to the provisions of this Section 3.6 if, not
otherwise in violation of this Section 3.6, such information or documents, (i)
were or become(s) generally available to the public, (ii) were or become(s)
available to Purchaser on a non-confidential basis from a source other than the
Seller, or (iii) were or are developed by Purchaser without using or relying on
any confidential information or confidential documents otherwise covered by the
provisions of this Section 3.6.  Notwithstanding anything herein to the
contrary, it is acknowledged that Purchaser is an affiliate of a publicly traded
company; consequently, Purchaser and its affiliates shall have the absolute and
unbridled right to disclose any proprietary or other information regarding the
transaction contemplated by this Agreement required by law or as reasonably
determined to be necessary or appropriate by Purchaser and its affiliates or
their attorneys to satisfy disclosure and reporting obligations of Purchaser or
its affiliates.  In the event the purchase and sale contemplated hereby fails to
close for any reason whatsoever, other than a Seller default, Purchaser agrees
to return or deliver to Seller, or cause to be returned or delivered to Seller
all Proprietary Information.  Further, Purchaser agrees not to use or allow to
be used any Proprietary Information for any purpose other than in connection
with the purchase under this Agreement and the operation of the Property
post-Closing.  All obligations of Purchaser under this Section 3.6 shall be
referred to as the “Confidentiality Obligations”.  Purchaser shall indemnify,
defend and hold harmless Seller against all costs, claims and damages, including
reasonable attorneys’ fees, suffered or sustained as the result of Purchaser’s
breach of the Confidentiality Obligations.  In addition to any other remedy
available to Seller, Seller shall have the right to seek injunctive relief in
the event of any violation or breach of this Section 3.6.  Notwithstanding any
other term of this Agreement, the provisions of this Section 3.6 shall survive
any termination of this Agreement.

9

--------------------------------------------------------------------------------




            3.7          Right to Audit. Any time after the Effective Date,
Purchaser may, at its sole cost and expense, engage a third-party certified
public accountant to perform audits with respect to the Hotel providing all
disclosures required by generally accepted accounting principles and Securities
and Exchange Commission regulations, specifically in accordance with Section
3.05 of Regulation S-X and all related rules and regulations thereof. Seller, at
no cost or expense to Seller, shall, and shall use reasonable efforts to cause
its property manager to, cooperate in a commercially reasonable manner in
connection with the performance of such audits and to provide information
reasonably requested by such accountants. In connection with such audits,
Seller, at no cost or expense to Seller, shall and shall use reasonable efforts
to cause its property manager to provide the accountants performing such audits
with representation letters conforming to American Institute of Certified Public
Accountants professional standards. The provisions of this Section 3.7 shall
survive the Closing

4.          Prior to Closing.

            4.1          Insurance.  Until Closing, Seller or Seller’s agents
shall keep the Property insured, including without limitation, insurance against
fire and other hazards covered by extended coverage endorsement and commercial
public liability insurance against claims for bodily injury, death and property
damage occurring in, on or about the Property, in such amounts and with such
coverages and deductibles as in effect on the Effective Date.

            4.2          Operation.  Until Closing, Seller or Seller’s agents
shall operate and maintain the Property and the business of the Hotel conducted
thereon and make repairs thereto substantially in accordance with Seller’s past
practices with respect thereto, and deliver the Property to Purchaser at Closing
in its present condition, normal wear and tear excepted, and subject to the
provisions of Section 7.1 with respect to any loss or damage to the Property. 
Such continuing operation shall include Seller’s obligation to deliver the
Property to Purchaser at Closing with customary levels of inventories and
supplies.

            4.3          Bookings.  Between the date hereof and the Date of
Closing, Seller shall continue to accept booking contracts for the Hotel
facilities in accordance with past practice.

            4.4          Liquor License..  Seller agrees to transfer and shall
cooperate reasonably in Purchaser’s efforts to transfer (either to Purchaser or
its designee) alcohol beverage license number BEV5802007 (the “License”) to the
extent to which the License is transferable.  Except as provided below, such
cooperation shall be limited to performing the following in a timely fashion
when requested by Purchaser: (i) the execution of those forms presented by
Purchaser and required by the Florida Division of Alcoholic Beverages and
Tobacco (“Division”) to be executed by Seller in order for such transfer to be
completed; and (ii) the provision of data both required by the Division and
known to Seller.

10

--------------------------------------------------------------------------------




If Purchaser cannot achieve the transfer of the License by Closing solely
because of applicable federal, state or local laws, Seller shall cooperate
reasonably with Purchaser to allow Purchaser to sell alcohol beverages at the
Hotel, provided that Seller determines, in its reasonable discretion, both: (i)
that such continued sale does not violate any applicable federal, state or local
statute, regulation, ordinance, law, or regulatory agency enforcement policy;
and (ii) that Purchaser has provided Seller (through a separate agreement
negotiated between Seller and Purchaser) with indemnification, insurance
coverage, evidence of the indemnitor’s insurance coverage,  and other promises
sufficient, in Seller’s reasonable discretion, to protect Seller from all
categories of loss or damages which might arise from the sale of alcohol
beverages at the Hotel or Seller’s continued licensure to sell alcohol beverages
at the Hotel on the Date of Closing or thereafter.  Notwithstanding any other
provision of this Section 4.4, Purchaser agrees and acknowledges that: (i)
Seller shall not be required to incur any expense of any nature whatsoever to
discharge its duties under this Section 4.4; and (ii) in no event shall Seller
have any obligation to ensure the continued sale of alcohol beverages at the
Hotel on or after the sixty-first (61st) calendar day following the Date of
Closing.  The parties’ respective obligations under this Section 4.4 shall
survive Closing. 

            4.5          New Contracts.  Between the date hereof and the Date of
Closing, Seller will enter into only those Contracts which Seller believes are
necessary to carry out its obligations under Section 4.2 and which shall be
cancelable without cost to Purchaser on not more than thirty (30) days written
notice.  If Seller enters into any such Contract, it shall promptly provide
written notice thereof to Purchaser and it shall be treated as a Contract for
all purposes of this Agreement.

            4.6          New Employees. Seller and its property manager shall
make available to Purchaser and/or its property manager, to the extent permitted
by law, information within its possession or control regarding each Hotel
employee reasonably requested by Purchaser, including salaries and duties and
length of service, and other compensation and fringe benefits, and whether such
Hotel employee is participating in a group health plan maintained by Seller or
its manager or any of their affiliates through the exercise of COBRA benefits.
Beginning immediately after the Approval Date if Purchaser has not given Seller
the Termination Notice, Seller shall provide to Purchaser and/or its manager, at
no cost or expense to Purchaser or its manager, a meeting room suitable for
Purchaser or its manager to conduct interviews and evaluate employment
applications of those parties who may seek employment at the Hotel following
Closing and Seller shall cause its manager, to reasonably cooperate with
Purchaser or its manager’s efforts to conduct such interviews.

            4.7          Termination of Hotel Employees; WARN Act. The
employment of all Hotel employees shall be terminated by Owner or its manager on
or immediately prior to the Closing (the “Terminated Employees”). (For purposes
of WARN Act liability, the Closing is considered to be the “effective date of
sale”). Purchaser’s manager or its affiliate shall offer employment to a
sufficient number of Terminated Employees on such terms and conditions so as to
prevent the application of the U.S. Worker Adjustment and Retraining
Notification Act (“WARN Act”). At Closing, Purchaser agrees to assume or cause
its manager to assume any collective bargaining agreements in effect as of the
date of this Agreement with respect to Hotel employees. The provisions of this
Section 4.7 shall survive the Closing.

11

--------------------------------------------------------------------------------




            4.8          Employee Claims.  Seller shall hold harmless, indemnify
and defend or cause to be indemnified and defended Purchaser, Purchaser’s
manager and their affiliates from and against any and all claims, causes of
action, proceedings, judgments, damages, penalties, liabilities, costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
Purchaser, Purchaser’s manager and their affiliates with respect to claims,
causes of action, judgments, damages, penalties and liabilities arising out of
or related to (A) any benefit plan or employment agreement to the extent related
to, or arising out of any period before the Closing, (B) any collective
bargaining agreements to the extent related to, or arising out of, any period
before the Closing, or (C) any individual formerly employed at the Hotel, or any
Hotel employees, or any claims asserted by them or by any employee benefit
plans, labor unions, federal, state or local governments or government agencies,
or other persons or entities asserting claims for, relating to, or on behalf of
such employees, to the extent arising out of any act, failure to act, any
transaction or any facts or circumstances (i) occurring prior to the Closing or
(ii) undertaken or caused by Seller or its manager in connection with Hotel
employees in connection with this Agreement or the Closing, including, without
limitation: (A) the termination of such Hotel employees by Seller or its
manager, excluding any liability under the WARN Act solely resulting from
Purchaser’s failure to comply with its obligations under Section 4.7 above; (B)
the failure of Seller or its manager (or their affiliates) at or before Closing
to comply with any laws relating to the employment of such Hotel employees or
any union organizing effort or collective bargaining agreement proposed for such
Hotel employees; (C) any alleged discrimination, breach of contract or other
wrongful termination by Seller or its manager or their affiliates at or before
Closing; (D) any alleged right to workers’ compensation benefits, unemployment
compensation or statutory or contractual severance arising out of or relating to
any period before Closing; and (E) all costs and expenses associated with
salary, wages, bonuses, profit sharing, pension, health and welfare benefits,
employee severance payments and other compensation and fringe benefits
(including sick leave and vacation pay) that are accrued or earned by Hotel
employees rehired or retained by Purchaser’s manager or their affiliates after
Closing but are unpaid as of the Date of Closing to the extent related to, or
arising out of, any period before the Closing.

          Purchaser shall hold harmless, indemnify and defend Seller and its
manager and their affiliates from and against any and all claims, causes of
action, proceedings, judgments, damages, penalties, liabilities, costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
Seller or its manager or any affiliate thereof with respect to claims, causes of
action, judgments, damages, penalties and liabilities asserted by Hotel
employees hired on or after the Date of Closing by Purchaser or its manager or
their affiliates, asserted by Hotel employees and other applicants not hired by
Purchaser or its manager or their affiliates, or asserted by employee benefit
plans, labor unions, federal, state or local governments or government agencies,
or other persons or entities asserting claims for, relating to, or on behalf of
such employees or applicants, to the extent arising out of any act, failure to
act, any transaction or any facts or circumstances (i) occurring, and
attributable to the period, from and after the Date of Closing, or (ii)
undertaken or caused by Purchaser or its affiliates in connection with this
Agreement or the Closing, including, without limitation (A) the termination by
Purchaser or its manager or their affiliates of Hotel employees who are hired by
Purchaser or its manager or their affiliates; (B) any and all liability under
the WARN Act for any breach by Purchaser’s manager under Section 4.7; (C) any
alleged discrimination, breach of contract or other wrongful termination, with
respect to Hotel employees hired or retained on or after Closing by Purchaser,
its manager or their affiliates, or any final, non-appealable judgments arising
out of any claims made by Hotel employees or other applicants claiming that they
were discriminated against in Purchaser’s, Purchaser manager’s or their
affiliates’ decision not to hire or retain such Hotel employees or applicants; 
and (D) any alleged right to workers’ compensation benefits, unemployment
compensation, contractual severance, or statutory severance, for Hotel employees
hired or retained on or after Closing by Purchaser, Purchaser’s manager, or
their affiliates, including claims for any withdrawal liability under any
Multiemployer plan, in each case solely attributable to the period from and
after the Closing.

          The provisions of this Section 4.8 shall survive the Closing.

12

--------------------------------------------------------------------------------




            4.9          COBRA Requirements.

                                                  (a)          Seller, Seller’s
manager or their affiliates shall be responsible for the provision of all
notices under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), in order to comply with the requirements of COBRA with
respect to the transactions contemplated hereby, including the provision of
COBRA notices to all Terminated Employees and their COBRA beneficiaries.
Purchaser or its affiliates shall only be responsible for the provision of any
notices required to comply with the requirements of COBRA with respect to any
Terminated Employees hired or retained by Purchaser, Purchaser’s manager or
their affiliates, or COBRA beneficiaries thereof, who experience a qualifying
event under Purchaser’s or its manager’s health plan, if any, after Closing.

                                                  (b)          For purposes of
this provision, the term “group health coverage continuation” shall mean the
requirement to make available continuation of group health coverage pursuant to:
(1) Section 4980B of the Code, and/or (2) Sections 601 through 608 of ERISA,
and/or (3) any applicable state law. The term “qualified beneficiaries” shall
mean any individuals who are entitled to group health coverage continuation
under applicable federal or state law. The term “qualifying event” shall refer
to an event resulting in the loss of group health coverage to a qualified
beneficiary as provided under applicable federal or state law.

                                                  (c)          Seller, Seller’s
manager or their affiliates shall retain all obligations and liabilities for
group health coverage continuation with respect to (1) any qualified beneficiary
whose qualifying event occurs after the Date of Closing in connection with the
employment, after the Date of Closing, of a Hotel employee by Seller, its
manager or any of their Affiliates; (2) all qualified beneficiaries who elected
continuation of group health coverage prior to the Date of Closing; (3) all
qualified beneficiaries, with respect to any group health plan of Seller, its
manager or any affiliate, who have experienced a qualifying event on or before
the Date of Closing, but for whom the election period for continuation of group
health coverage has not terminated; and (4) all qualified beneficiaries with
respect to whom Seller, its manager or their affiliates are required to provide
COBRA notice as set forth in Section 4.9(a), above to the extent the qualifying
event occurred at or before Closing.

                                                  (d)          Purchaser or its
manager or their affiliates shall only be responsible for obligations and
liabilities for group health coverage continuation with respect to those
Terminated Employees hired on or after the Closing by Purchaser or its manager
or their affiliates and who become participants in the Purchaser’s or its
manager’s or their affiliates’ group health plan and who experience a qualifying
event after the Date of Closing. For the avoidance of doubt, the obligation of
Purchaser or its manager and their affiliates under COBRA shall be limited to
those qualified beneficiaries who become participants in the health care plans
of Purchaser or its manager and their affiliates on or after the Closing.
Purchaser shall indemnify and defend Seller and its manager and their affiliates
from and against any and all claims, causes of action, proceedings, judgments,
damages, penalties, liabilities, costs and expenses (including reasonable
attorneys’ fees) incurred by Seller or its manager or any affiliate thereof to
the extent arising out of or resulting from Purchaser’s, Purchaser manager’s or
their affiliates’ failure to comply with any provision of this Section 4.9(d).

13

--------------------------------------------------------------------------------




                                                  (e)          Seller shall
indemnify and defend Purchaser and its manager and their affiliates from and
against any and all claims, causes of action, proceedings, judgments, damages,
penalties, liabilities, costs and expenses (including reasonable attorneys’
fees) incurred by Purchaser or its manager or their affiliates to the extent
arising out of or resulting from Seller’s, Seller’s manager or their affiliates’
failure to comply with any provision of this Section 4.9.

            The provisions of this Section 4.9 shall survive the Closing.

5.          Representations and Warranties.

            5.1          By Seller.  Seller represents and warrants to Purchaser
that:

                           5.1.1          Seller is a retirement system created
pursuant to the laws of the State of Illinois.

                           5.1.2          Seller has the power and authority to
acquire, own, and dispose of the Property and to engage in the transactions
contemplated in this Agreement, and as of the Approval Date, this Agreement will
have been authorized by all necessary action on the part of the Seller.  This
Agreement has been executed and delivered by Seller, constitutes the valid and
binding agreement of Seller and is enforceable in accordance with its terms.  No
consent or approval of any person, entity or governmental authority is required
to be obtained by Seller in order for Seller to enter into and perform this
Agreement except those that have been obtained and are in full force and effect.

                           5.1.3          The execution and performance of this
Agreement and the subsequent sale of the Property by Seller will not result in a
breach of, violate any term or provision of, or constitute a default under, any
articles of incorporation, bylaws, agreement, indenture, mortgage or other
document by which Seller is bound.

                           5.1.4          The Contracts listed on Exhibit 1.1.6
are all of the service, maintenance, supply, capital improvement, equipment
lease or other contracts to be assumed by Purchaser relating to the operation
and management of the Property.  Seller has delivered true, correct and complete
copies of the Contracts to Purchaser.  To Seller’s knowledge, Seller is not in
default in any material respect under the Contracts and there is no existing
condition that, with notice or passage of time or both, would constitute a
material default by Seller under any of the Contracts.  To Seller’s knowledge,
no other party to a Contract is in default in any material respect under any of
the Contracts and there is no existing condition that, with notice or passage of
time or both, would constitute a material default by such party under any of the
Contracts.

14

--------------------------------------------------------------------------------




                           5.1.5          To Seller’s actual knowledge, attached
as Exhibit 5.1.5(a) is a complete list of all of the employees employed at the
Property as of the date appearing on Exhibit 5.1.5(a).  Except as set forth on
Exhibit 5.1.5(b) attached hereto, there is no pension, retirement, profit
sharing or similar plan or obligation with respect to the Property or its
employees.  There are no collective bargaining agreements and no multiemployer
pension plans affecting the Property or its operation except as set forth on
Exhibit 5.1.5(b).

                           5.1.6          No litigation is pending, or, to
Seller’s actual knowledge, threatened against Seller, or, to Seller’s actual
knowledge, its manager, relating to the Property, except as set forth on Exhibit
5.1.6.

                           5.1.7          There are no management agreements
relating to the operation of the Hotel or the Property which will not be
terminated at and as of Closing.

                           5.1.8          There is no condemnation either
instituted or, to Seller’s actual knowledge, threatened, which would affect the
Property, and neither Seller nor, to Seller’s knowledge, its manager has
received written notice of any special assessment affecting any of the Property.

                           5.1.9          Neither Seller nor, to Seller’s
knowledge, its manager has received written notice from any insurance company of
any defects or inadequacies in the Property that would affect adversely its
insurability or increase the cost of insurance.

                           5.1.10          Intentionally Omitted.

                           5.1.11          To Seller’s actual knowledge, neither
Seller nor any of its respective constituent owners or affiliates currently are
in violation of any laws relating to terrorism or money laundering
(collectively, the “Anti-Terrorism Laws”), including without limitation
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”) and/or
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “USA
Patriot Act”).

                           5.1.12          Except for the matters listed on
Exhibit 5.1.12 attached hereto and as otherwise disclosed in the environmental
reports delivered to Purchaser, Seller has not, and to Seller’s actual
knowledge, its manager has not, received notice of any violations of
environmental laws or regulations with respect to the Property.  To Seller’s
actual knowledge, there is no presence of any hazardous materials, hazardous
substances, toxic substances or wastes (as defined in or regulated by any
federal, state or local laws, statutes, ordinances or regulations) on, under,
in, at or emanating from the Property.

15

--------------------------------------------------------------------------------




                           5.1.13          Seller is not the subject debtor
under any federal, state or local bankruptcy or insolvency proceeding, or any
other proceeding for dissolution, liquidation or winding up of its assets.
Seller is not insolvent, and the consummation of the transactions contemplated
by this Agreement shall not render Seller insolvent.

                           5.1.14          Seller and, to Seller’s actual
knowledge, its manager, have not received written notice from any governmental
authority alleging a violation of any legal requirement or absence, suspension,
revocation or non-renewal of any permit that has not been corrected, cured or
otherwise resolved or seeking to audit or investigate compliance of the Hotel
with any applicable legal requirement, which audit or investigation has not been
completed or otherwise resolved.

                           5.1.15          Seller has provided to Purchaser a
correct and complete copy of the annual operating statement as of June 30, 2003,
June 30, 2004, and June 30, 2005, and for the fiscal year then ended, for the
Hotel and as of August 31, 2005, and for the two-month period then ended
(collectively, “Financial Statements”). To Seller’s actual knowledge, the
Financial Statements are correct and complete and present fairly the results of
operations of the Hotel operating from the Property for the periods covered
thereby. To Seller’s actual knowledge, each of the Financial Statements fairly
presents Seller’s financial condition, assets and liabilities as of their
respective dates and the results of operations and cash flows for the periods
related thereto.

                           5.1.16          Seller has delivered or made
available to Purchaser correct and complete copies of all environmental reports
and property condition reports in Seller’s possession. To Seller’s knowledge,
there are no other environmental reports or property condition reports in
Seller’s possession with respect to the Hotel that (i) have not been delivered
or otherwise made available to Purchaser and (ii) disclose any material adverse
condition that is not also disclosed in the environmental reports and property
condition reports delivered to Purchaser and that has not been remedied or
otherwise resolved.

                           5.1.17          There are no leases, licenses or
concessions which provide for the use or occupancy of space or facilities at the
Hotel, other than the complete and accurate list of which is attached hereto as
Exhibit 5.1.17.  Seller has delivered true, correct and complete copies of the
leases, licenses or concessions to Purchaser.  To Seller’s knowledge, Seller is
not in default in any material respect under the leases, licenses or concessions
and there is no existing condition that, with notice or passage of time or both,
would constitute a material default by Seller under any of the leases, licenses
or concessions.  To Seller’s knowledge, no other party to a lease, license and
concession is in default in any material respect under any of the leases,
licenses and concessions and there is no existing condition that, with notice or
passage of time or both, would constitute a material default by such party under
any of the leases, licenses or concessions.

                           5.1.18          Seller has not granted any option,
right of first refusal or similar right in favor of any person to purchase or
otherwise acquire the Hotel, any portion thereof or any interest therein, which
will survive Closing.

                           5.1.19          To the extent in its possession,
Seller has made available to Purchaser complete copies of (a) all Contract
counterparty correspondence, billing and other files, (b) all property surveys,
plans, specifications, drawings, structural reviews, environmental assessments
or audits, architectural drawings and engineering, geophysical, soils, seismic,
geologic, environmental (including with respect to the impact of materials used
in the construction or renovation of the Improvements) and architectural
reports, studies and certificates pertaining to the Hotel, and (c) all
accounting, tax, financial, and other books and records relating to the use,
maintenance, leasing and operation of the Hotel, but excluding Seller’s internal
appraisals, valuations, projections, income tax returns and similar internal
records and excluding items that are legally privileged or that constitute
attorney work product as long as such privilege or work product is not utilized
for the primary purpose of avoiding disclosure to Purchaser, and documents that
are subject to a bona fide confidentiality agreement with a third party that
prohibits their disclosure by Seller to Purchaser (collectively, the “Books and
Records”) and, to Seller’s actual knowledge, there are no documents in Seller’s
possession which disclose any material adverse condition not disclosed in the
Books and Records which has not been fully remedied or repaired.

16

--------------------------------------------------------------------------------




                           5.1.20          Seller has good and valid title to
the Personal Property which shall be free and clear of any encumbrances as of
the Closing.

                           5.1.21          Seller and, to Seller’s knowledge,
its manager, has not received any written notice of any audit of any taxes
payable or tax delinquency with respect to the Hotel which has not been resolved
or completed, and Seller is not currently contesting or seeking an abatement or
rollback of any taxes, levies or assessments with respect to the Hotel.

                           5.1.22          Seller has not entered into any
unrecorded commitment or agreement with any governmental authority affecting the
Hotel and which could reasonably be expected to have a material adverse effect
on the ownership, value or operation of the Hotel.

                           5.1.23          All materials related to the
Property, in the possession of Seller or its property manager, are located at
the Property.

          “In Seller’s possession” as used in this Agreement shall be deemed to
mean and include items in the possession of Seller or Seller’s property manager
at the Property.  All of Seller’s representations and warranties made in this
Agreement shall be true and correct in all material respects as of the Closing
as if then made and all covenants and obligations shall have been performed in
all respects or waived pursuant to the terms hereof.

            5.2          By Purchaser.  Purchaser represents and warrants to
Seller that:

                           5.2.1          Purchaser is a legal entity, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, is authorized to do business in the State of Florida, has duly
authorized the execution and performance of this Agreement, and such execution
and performance by Purchaser of this Agreement will not result in a breach of,
violate any term or provision of, or constitute a default under, any articles of
incorporation, bylaws, agreement, indenture, mortgage or other document by which
Purchaser is bound.  Purchaser is acting as principal in this transaction with
authority to close this transaction.  Purchaser is a partnership, corporation or
other form of legal person domesticated in, the United States.  No petition in
bankruptcy (voluntary or otherwise), assignment for the benefit of creditors, or
petition seeking reorganization or arrangement or other action under Federal or
State bankruptcy law is pending against or contemplated by Purchaser.

17

--------------------------------------------------------------------------------




                           5.2.2          On or before the Approval Date,
Purchaser (a) shall have inspected the Property fully and completely at its
expense and ascertained to its satisfaction the extent to which the Property
complies with applicable zoning, building, environmental, health and safety and
all other laws, codes and regulations; and (b) shall have reviewed the
Contracts, the Approvals, the Survey, the Title Commitment, books and records,
expenses and other matters relating to the Property and, based upon its own
investigations, inspections, tests and studies, shall have determined whether to
purchase the Property and to assume Seller’s obligations under the Contracts,
the Approvals and otherwise with respect to the Property.

                           5.2.3          To Purchaser’s knowledge, neither
Purchaser nor any of its respective constituent owners or affiliates currently
are in violation of any Anti-Terrorism Laws, including without limitation the
Executive Order and/or the USA Patriot Act.

            5.3          Broker.  Each of Seller and Purchaser represents to the
other that it has had no dealings, negotiations, or consultations with any
broker, representative, employee, agent or other intermediary in connection with
the sale of the Property.  Seller and Purchaser agree that each will indemnify,
defend and hold the other free and harmless from the claims of any broker(s),
representative(s), employee(s), agent(s) or other intermediary(ies) claiming to
have represented Seller or Purchaser, respectively, or otherwise to be entitled
to compensation in connection with this Agreement or in connection with the sale
of the Property.

            5.4          Seller’s Knowledge.  Whenever a representation or
warranty is made in this Agreement on the basis of Seller’s knowledge, Seller’s
actual knowledge, to the best of Seller’s knowledge or the like, such
representation and warranty is made solely on the basis of the actual knowledge
of Arnold S. Levy and Tom Gatti, on the date that such representation or
warranty is made or deemed made, without inquiry or investigation of such
individual(s) and without attribution to such individual(s) of facts and matters
otherwise within the personal knowledge of any other officers or employees of
Seller or third parties, including, but not limited to, any property manager of
the Property, provided, however, solely for the purpose of making the
representations and warranties, as applicable, the individuals named in this
Section 5.4 shall have made inquiry of the Hotel’s general manager, director of
finance and director of engineering.  The individuals listed in this Section 5.4
are familiar with the Property and the business and affairs of Seller as to the
Property and the transactions contemplated under this Agreement.  Arnold S. Levy
and Tom Gatti are in the best position in Stone-Levy LLC to have knowledge
concerning the scope of the representations and there are no individuals in
Stone-Levy LLC with greater knowledge concerning such matters.

            5.5          Survival.  All representations, warranties and
covenants set forth in this Agreement shall survive the Closing, but written
notification of any claim arising from any representation or warranty must be
received by the party making the representation or warranty and legal
proceedings based thereon must be commenced within twelve (12) months of the
Date of Closing or such claim shall be forever barred and the party making the
representation or warranty shall have no liability with respect thereto, except
for the representations made in Section 5.3 and the representations and
warranties made with respect to Seller’s authority and title to the Property,
which shall survive the Closing indefinitely.

18

--------------------------------------------------------------------------------




            5.6          Claims.  No claim for a breach of a representation or
warranty may be made by Purchaser except (a) for breaches of the representations
and warranties set forth in Section 5.3, and (b) for breaches of representations
and warranties (other than Section 5.3 and those pertaining to Seller’s
authority and title to the Property), provided that the maximum total liability
for which Seller shall be responsible with respect to all representations and
warranties (other than Section 5.3 and those pertaining to Seller’s authority
and title to the Property) and, in accordance with Section 11.26 hereof, any
claims pursuant to any indemnities by Seller for breach of representations and
warranties (other than those in Section 5.3 and those pertaining to Seller’s
title to the Property and to Seller and Stone-Levy’s authority) contained in
this Agreement and/or the closing documents, shall not exceed $5,000,000.00 in
the aggregate.

6.          Costs and Prorations.

            6.1            Purchaser’s Costs.  Purchaser will pay the following
costs of closing this transaction:

                           6.1.1            The fees and disbursements of its
counsel, inspecting architect and engineer, if any, and all expenses incurred in
conducting its due diligence;

                           6.1.2            One-half (1/2) of any escrow fees
and charges of the Title Company due in connection with the closing of this
transaction and recordation costs due in connection with the recordation of the
deed (but not the real estate transfer taxes due in connection with the
recordation of the deed);

                           6.1.3            Intentionally Omitted.

                           6.1.4            The cost of a loan title insurance
policy and any and all title endorsements, issued in connection with this
transaction, whether pursuant to the Title Commitment or otherwise;

                           6.1.5            The full amount of any intangible
and mortgage taxes;

                           6.1.6            The cost associated with the Survey;
and

                           6.1.7            Any other expense(s) incurred by
Purchaser or its representative(s) in inspecting or evaluating the Property or
closing this transaction.

            6.2            Seller’s Costs.  Seller will pay the following costs
of closing this transaction:

                           6.2.1            The fees and disbursements of
Seller’s counsel;

                           6.2.2            One-half (1/2) of any escrow fees
and charges of the Title Company due in connection with the closing of this
transaction and 100% of all real estate transfer taxes due in connection with
the recordation of the deed; and

19

--------------------------------------------------------------------------------




                           6.2.3            The cost of an ALTA owners title
insurance policy in the amount of the Purchase Price.

                           6.2.4            The recordation costs in connection
with the removal of Title Objections which Seller is required to remove pursuant
to this Agreement.

            6.3            Adjustments and Prorations.  The following matters
and items pertaining to the Property shall be apportioned between the parties
hereto or, where applicable, credited in total to a particular party, as of
12:01 a.m. on the Closing Date (the “Apportionment Time”). Net credits in favor
of Purchaser shall be deducted from the balance of the Purchase Price at the
Closing and net credits in favor of Seller shall be paid by Purchaser to Seller
in cash at the Closing. Unless otherwise indicated below, Purchaser shall
receive a credit against the Purchase Price for any of the following items to
the extent the same are accrued but unpaid as of the Apportionment Time (whether
or not due, owing or delinquent as of the Apportionment Time), and Seller shall
receive a credit (and thereby be entitled to a payment from Purchaser) with
respect to any of the following items which shall have been paid prior to the
Closing Date to the extent the payment thereof relates to any period of time
after the Apportionment Time:

                                                  (a)          Guest Ledger.
Guest ledger receivables (i.e., amounts, including, without limitation, room
charges and charges for food and beverages, accrued to the accounts of guests
and other customers of the Hotel as of the Apportionment Time) shall be prorated
between Purchaser and Seller. Seller shall receive a credit for all guest ledger
receivables, net of credit card commissions, for all room nights and other
charges up to but not including the room night during which the Apportionment
Time occurs, and Purchaser shall be entitled to the amounts of guest ledger
receivables for the room nights and other charges after the Apportionment Time.
Seller and Purchaser shall each receive a credit equal to one-half of the amount
of the room revenue included on the guest ledger for the night during which the
Apportionment Time occurs, i.e., the final night’s revenue (revenue from rooms
occupied on the evening preceding the Date of Closing), any taxes thereon, and
any in-room telephone, movie and similar charges for such night shall be
allocated 50% to Seller and 50% to Purchaser, with Seller and Purchaser to each
bear 50% of the credit card charges, travel company charges and similar
commissions payable with respect to such revenue. All revenues from restaurants,
bars and lounge facilities prior to and for the night during which the
Apportionment Time occurs shall belong to Seller and Seller shall bear all
expenses related to such revenues, including but not limited to, payroll and
food and beverage costs.

                                                  (b)          Taxes and
Assessments.  Seller shall be solely responsible for any taxes due in respect of
its income, net worth or capital, if any, and any privilege, sales and use,
resort occupancy tax, transient occupancy tax, due or owing to any governmental
entity in connection with the operation of the Property for any period of time
prior to the Apportionment Time, and Purchaser shall be solely responsible for
all such taxes for any period from and after the Apportionment Time. All ad
valorem taxes, special or general assessments, real property taxes, water and
sewer rents, rates and charges, vault charges, and any municipal permit fees
shall be prorated as of the Apportionment Time between Purchaser and Seller..

                                                  (c)          Utilities;
Telephone.  Telephone and telex charges and charges for the supply of heat,
steam, electric power, gas, lighting, cable television and any other utility
service shall be prorated as of the Apportionment Time between Purchaser and
Seller. Seller shall receive a credit for all deposits, if any, made by Seller
as security under any such public service contracts if the same are transferable
(and if not transferable said deposits shall remain the property of Seller) and
provided such deposits remain on deposit for the benefit of Purchaser. Where
possible, cutoff readings will be secured for all utilities as of the
Apportionment Time. To the extent cutoff readings are not available, the cost of
such utilities shall be apportioned between the parties on the basis of the
latest actual (not estimated) bill for such service.

20

--------------------------------------------------------------------------------




                                                   (d)          Contracts and
Leases; Trade Payables and Receivables.  Any amounts prepaid or payable under
any Contracts and any other trade payables and receivables shall be prorated as
of the Apportionment Time between Purchaser and Seller. All amounts known to be
due under Contracts with reference to periods prior to the Closing Date shall be
paid by Seller or credited to Purchaser.  All rents payable under leases and
licenses at the Property shall be prorated as of the Apportionment Time. 
Payables under Contracts or other agreements or obligations not being
transferred to and assumed by Purchaser (including, without limitation, the
franchise agreement with Marriott International, Inc.) shall remain the
responsibility of and shall be paid by Seller. Delinquent or unpaid rents and
other receivables shall not be credited to Seller at Closing but shall be
collected in the manner provided in subsection (m) below.

                                                  (e)          Permits.  Fees
paid for licenses, permits and other authorizations necessary for the use,
occupancy and operation of the Property in the current period shall be prorated
as of the Apportionment Time between Purchaser and Seller provided that such
licenses, permits and other authorizations are transferred to Purchaser.

                                                  (f)          Bookings. 
Purchaser shall receive a credit for advance payments and deposits, if any,
under bookings to the extent the bookings relate to a period after the
Apportionment Time.

                                                  (g)          Gift
Certificates.  Purchaser shall receive a credit for the full value of all gift
certificates that have not been redeemed as of the Apportionment Time.

                                                  (h)          Vending Machines;
ATMs.  Vending machine and ATM monies will be removed by Seller as of the
Apportionment Time for the benefit of Seller.

                                                  (i)          Cash Accounts. 
All funds held in any accounts maintained by or for the benefit of Seller at the
Apportionment Time, and petty cash funds and cash in house banks are excluded
assets and will be removed by Seller as of the Apportionment Time for the
benefit of Seller.

                                                  (j)          House Banks. 
Notwithstanding the provisions of Section 6.3(i), the Seller shall receive a
credit for the cash held in the Hotel house banks.

                                                  (k)          Security
Deposits.  Purchaser shall be entitled to a credit for all security and other
deposits, if any, held by Seller as of the Apportionment Time with respect to
Contracts, to the extent Purchaser assumes them.

21

--------------------------------------------------------------------------------




                                                  (l)          Prepaid Expenses:
Deposits.  Seller shall receive a credit for prepaid expenses directly or
indirectly allocable to any period from and after the Apportionment Time,
including, without limitation, prepaid rents under any equipment lease, annual
permit and inspection fees, fees for licenses, pre-paid advertising, trade
association dues and trade subscriptions, and all security or other deposits
paid by or on behalf of Seller to third parties to the extent the same are
transferable and remain on deposit for the benefit of Purchaser.  With the
exception of prepaid advertising which have not been published, mailed or aired,
the Seller will receive no credit for prepaid advertising costs.

                                                  (m)          City Ledger
Receivables.  Seller shall receive a credit for, and Purchaser shall purchase
from Seller, all accounts receivable (other than Guest Ledger) that are less
than one hundred twenty (120) days old. Such credit and purchase shall be in the
amount of the accounts receivable, less (i) credit card charges, travel company
charges and similar commissions and (ii)on all accounts receivable other than
credit card receivables, a 3% discount for uncollectible amounts.

                                                   (n)          Other Items. 
Such other items as are provided for in this Agreement or as are normally
prorated and adjusted in the sale of real property or of a Hotel shall be
prorated as of the Apportionment Time in accordance with local custom in the
jurisdiction in which the Hotel is located.

                                                  (o)          Payroll. 
Purchaser shall receive a credit for all unpaid payroll and benefits that relate
to the time prior to the Apportionment Time. These amounts should include earned
and unpaid vacation pay, sick time pay and accrued bonuses relating to the time
prior to the Apportionment Time. 

            6.4            Closing Statement; True-Up. Seller and Purchaser
shall jointly prepare a proposed closing statement containing the parties’
reasonable estimate of the items requiring prorations and adjustments in this
Agreement. Subsequent final adjustments and payments (the “True-Up”)shall be
made in cash or other immediately available funds as soon as practicable after
the Closing Date, but in all events subject to the time period stated in Section
9.13 hereof, based upon an accounting performed by Seller’s manager and
acceptable to Purchaser.  Seller and Purchaser agree that, after the
Apportionment Time, when either party receives a True-Up amount, it shall
promptly forward to the other party such other party’s share thereof, which
payment need not occur more frequently than once in any thirty (30) day period.
In the event the parties have not agreed with respect to the adjustments
required to be made pursuant to Section 6.3, upon application by any such party,
a certified public accountant reasonably acceptable to the parties to such
disputed adjustment shall determine any such adjustments which have not
theretofore been agreed to between such parties. The charges of such accountant
shall be borne equally by the parties to such disputed adjustment.  All
adjustments to be made as a result of the final results of the True-Up shall be
paid to the party entitled to such adjustment within thirty (30) days after the
final determination thereof.

22

7.          Casualty and Condemnation.

            7.1            Fire or Other Casualty.  Seller shall give Purchaser
prompt notice of any fire or other casualty to the Property costing more than
$100,000.00 to repair and occurring between the Effective Date and the Date of
Closing. If, prior to Closing, the Property is damaged by fire or other casualty
which is insured (without regard to deductibles) to an extent as would not cost
more than $5,000,000.00 and would not take longer than six (6) months to repair
and would not otherwise have a material adverse effect on the Property, then the
Closing shall take place without abatement of the purchase price, but Seller 
shall assign to Purchaser at Closing all of Seller’s interest in any insurance
proceeds (except only use and occupancy insurance, rent loss and business
interruption insurance, and any similar insurance for the period preceding the
Closing Date) that may be payable to Seller on account of any such fire or other
casualty, plus Seller shall credit the amount of any deductibles under any
policies related to such proceeds to the purchase price, to the extent such
deductibles have not been previously expended or are otherwise required to
reimburse Owner for actual expenditures of restoration.  If any such damage due
to fire or other casualty is insured and is to such an extent as would cost more
than $5,000,000.00 or would take longer than six (6) months to repair or would
otherwise have a material adverse effect on the Property, then, at Purchaser’s
option, Purchaser may terminate this Agreement and the Deposit shall be returned
to Purchaser. Should Purchaser nevertheless elect to proceed to Closing, the
Closing shall take place without abatement of the Purchase Price and at Closing
Seller  shall assign to Purchaser all of Seller’s interest in any insurance
proceeds (except only use and occupancy insurance, rent loss and business
interruption insurance, and any similar insurance, in each case, for the period
proceeding the Closing Date) that may be payable to Seller  on account of any
such fire or other casualty, and Seller shall grant to Purchaser a credit
against the purchase price equal to the amount of the applicable deductible. If,
prior to Closing, the Property is damaged by fire or other casualty which is
uninsured and would cost more than $5,000,000.00 to repair or would not take
longer than six (6) months to repair or would otherwise have a material adverse
effect on the Property, then, at Purchaser’s option, Purchaser may terminate
this Agreement and the Deposit shall be returned to Purchaser.  If Purchaser
does not elect to terminate this Agreement with respect to an uninsured casualty
as aforesaid, or if any uninsured casualty would not cost not more than
$5,000,000.00 to repair and would not take longer than six (6) months to repair
and would not otherwise have a material adverse effect on the Property, then the
Closing shall take place as provided herein, and the Purchase Price shall be
reduced by the estimated amount to repair such casualty not to exceed such
$5,000,000.00.

            7.2           Condemnation.  Seller agrees to give Purchaser prompt
notice of any notice it receives (or knowledge it otherwise obtains) of any
taking by condemnation (actual, pending or threatened) of any part of or rights
appurtenant to the Property. Purchaser shall have the right to terminate this
Agreement in the event of such actual, pending or threatened condemnation in
which event the Deposit shall be returned to Purchaser. If Purchaser does not so
elect to terminate this Agreement, then the Closing shall take place as provided
herein, and Owner shall assign to Purchaser at the Closing all of Owner’s
interest in any condemnation award which may be payable to Owner on account of
any such condemnation and, at Closing, Owner shall credit to the amount of the
Purchase Price payable by Purchaser the amount, if any, of condemnation proceeds
received by Owner between the Effective Date and Closing less any amounts which
are reasonably allocated to lost earnings reasonably allocated or attributed to
the period of time prior to Closing. Provided Purchaser has not exercised its
right to terminate this Agreement with respect to such Property, Owner shall
notify Purchaser in advance regarding any proceeding or negotiation with respect
to the condemnation and Purchaser shall have the right, at its own cost and
expense, to appear and participate in any such proceeding or negotiation.

23

--------------------------------------------------------------------------------




            7.3            Termination and Return of Deposit.  If either party
elects to terminate this Agreement pursuant to this Section 7, Seller shall
promptly direct the Title Company to return the Deposit to Purchaser

8.          Notices.  Any notice required or permitted to be given hereunder
shall be deemed to be given when (a) hand delivered, or (b) one (1) business day
after pickup by Emery Air Freight or Federal Express, or another similar
overnight express service, in either case addressed to the parties at their
respective addresses set forth below:

 

If to Seller:

Teachers’ Retirement System of

 

 

the State of Illinois

 

 

c/o Stone-Levy LLC

 

 

630 Dundee Road, Suite 220

 

 

Northbrook, Illinois 60062

 

 

Attention:  Arnold S. Levy, President

 

 

Facsimile number:  847.714.9696

 

 

 

 

With a copy to:

Holland & Knight LLP

 

 

131 S. Dearborn Street, 30th Floor

 

 

Chicago, Illinois  60603

 

 

Attention: James T. Mayer, Esq.

 

 

Facsimile number: 312.578.6666

 

 

 

 

If to Purchaser:

DiamondRock Orlando Airport Owner, LLC

 

 

c/o DiamondRock Hospitality Company

 

 

6903 Rockledge Drive

 

 

Suite 800

 

 

Bethesda, Maryland 20817

 

Attention: Michael D. Schecter,

General Counsel

 

 

Facsimile: 240.744.1199

     

 

With a copy to:

Akin Gump Strauss Hauer & Feld LLP

 

 

1700 Pacific Avenue, Suite 4100

 

 

Dallas, TX 75201

 

 

Attention: Carl B. Lee, P.C. Facsimile: 214.969.4343

or in each case to such other address as either party may from time to time
designate by giving notice in writing to the other party.  Telephone and
facsimile numbers are for informational purposes only.  Effective notice will be
deemed given only as provided above.

24

--------------------------------------------------------------------------------




9.          Closing.

            9.1          Seller’s Deliveries.  Seller shall deliver either at
the Closing or by making available at the Property, as appropriate, the
following original documents, if available, each executed and, if required,
acknowledged:

                           9.1.1          A special warranty deed to the
Property, in the form attached hereto as Exhibit 8.1.1 (the “Deed”), subject to
the Permitted Exceptions and other matters reasonably approved by Purchaser or
Purchaser’s counsel.

                           9.1.2          A bill of sale in the form attached
hereto as Exhibit 9.1.2 (the “Bill of Sale”), conveying the Personal Property to
Purchaser.

                           9.1.3           (i) Copies of all leases, licenses
and Contracts relating to the Property; and (ii) an assignment of such Contracts
to Purchaser by way of an assignment and assumption agreement, in the form
attached hereto as Exhibit 9.1.3.

                           9.1.4          An assignment of all transferable
warranties and guarantees then in effect, if any, with respect to the
Improvements or any repairs or renovations to such Improvements and the Personal
Property being conveyed hereunder, in the form attached hereto as Exhibit 9.1.4.

                           9.1.5          (i) The originals of all Approvals in
the possession of Seller; and (ii) an assignment of all Approvals to Purchaser
by way of an assignment and assumption agreement, in the form attached hereto as
Exhibit 9.1.5.

                           9.1.6          All books and records at the Property
held by or for the account of Seller, including without limitation all such
records pertaining to the then registration of guests, advance bookings of
banquets and similar functions and advance room reservations, as available.

                           9.1.7          An affidavit pursuant to the Foreign
Investment and Real Property Tax Act, in the form attached hereto as Exhibit
9.1.7.

                           9.1.8          An Owner’s Affidavit and such other
similar documents as are reasonably required by the Title Company pursuant to
the Title Commitment as a condition precedent to the issuance of an Owner’s
Title Insurance Policy pursuant to the terms thereof.

                           9.1.9          Complete and execute any required real
property transfer tax returns.

                           9.1.10          Such other documents and instruments
as may be reasonably required by the Title Company

            9.2          Purchaser’s Deliveries.  At the Closing, Purchaser
shall (i) pay Seller the Purchase Price as required by, and in the manner
described in, Section 2 hereof; (ii) execute any agreements referred to in
Section 9.1 hereof requiring counter-execution by Purchaser; (iii) complete and
execute any required real property transfer tax returns and any sales tax
returns; (iv) pay any sales or use tax or other sums payable by Purchaser under
Section 6.1 hereof; and (v) execute and deliver such other documents and
instruments as may be reasonably required by the Title Company.

25

--------------------------------------------------------------------------------




            9.3          Possession.  Subject to rights of Hotel guests and
applicable Permitted Exceptions, Purchaser shall be entitled to possession of
the Property at the conclusion of the Closing.

            9.4          Insurance.  Seller shall terminate its policies of
insurance as of Closing and Purchaser shall be responsible for obtaining its own
insurance thereafter.

            9.5          Safe Deposit Boxes.  At the conclusion of the Closing,
Purchaser shall be entitled to receive all keys to each safe deposit box at the
Hotel not then in use and a list of all safe deposit boxes in use (containing
the name and room number of each depositor) and all receipts and agreements
relating thereto.  Prior to the Closing, Seller shall cause written notice to be
placed in each depositor’s message box at the Hotel, requesting verification
immediately prior to the Closing of the contents of such depositor’s safe
deposit box.  Such verifications shall be made under the supervision of Seller’s
representative and in the presence of Purchaser’s representative.  Safe deposit
boxes of depositors who do not respond to the request shall be opened in the
presence of a representative of each of Seller and Purchaser and the contents
recorded.  From and after such verifications or opening and recording of
contents, and in any event from and after the Date of Closing, Seller shall be
relieved of any responsibility in connection with items verified as being in
such safe deposit boxes, and all contents verified as being in such boxes shall
be the responsibility of Purchaser and Purchaser shall indemnify, defend through
counsel reasonably acceptable to Seller and hold harmless Seller from and
against any liability, claim, cost, damage or expense (including, without
limitation, reasonable attorneys’ fees and expenses) arising out of or incurred
by Seller with respect to any such contents verified as being in such boxes.  If
the contents cannot be verified as being in such safety deposit boxes, Seller
shall indemnify, defend through counsel reasonably acceptable to Purchaser and
hold Purchaser harmless from and against any liability, claim, cost, damage or
expense (including, without limitation, reasonable attorneys’ fees and expenses,
arising out of or incurred by Purchaser with respect to any such contents not
verified as being in such boxes.  The provisions of the two (2) immediately
preceding sentences shall survive the Closing.

            9.6          Guest Property.  Representatives of Seller and
Purchaser shall prepare an inventory as of 12:00 noon on the Date of Closing,
which inventory shall be binding on all parties hereto, of all baggage, parcels,
laundry, valet packages and other property checked or left in the care of the
Hotel by guests then or formerly in the Hotel (excluding property in safe
deposit boxes) and all items in the Hotel lost and found.  From and after the
Date of Closing, Seller shall be relieved of any responsibility in connection
with any and all guest property (including, without limitation, guest property
in Hotel rooms), all such property shall be the responsibility of Purchaser and
Purchaser shall indemnify, defend through counsel reasonably acceptable to
Seller and hold harmless Seller from and against any liability, claim, cost,
damage and expense (including, without limitation, attorneys’ fees and expenses)
arising out of or incurred by Seller with respect to any guest property;
provided, however, that Seller shall indemnify, defend, through counsel
reasonably acceptable to Purchaser, and hold harmless Purchaser from and against
claims of baggage and property not listed in such inventory but shown or alleged
to have been left in custody at the Property prior to the Closing Date.  The
provisions of the two (2) immediately preceding sentences shall survive the
Closing.

26

--------------------------------------------------------------------------------




            9.7          Intentionally Omitted.

            9.8          Intentionally Omitted.

            9.9          Consumables.  Purchaser shall purchase from Seller and
Seller shall transfer to Purchaser or its designee at Closing all china, glass,
silver, linen, inventories of food and alcoholic and non-alcoholic beverages,
supplies and other items used in the operation of the Hotel, whether in opened
or unopened boxes or packages or in use on the Date of Closing, which price
therefor is understood to be part of the Purchase Price.

            9.10          Intentionally Omitted.

            9.11          Property Not Included in the Sale.  All baggage and
other property of Hotel guests that is being retained by Seller as security for
unpaid accounts receivable shall be removed or otherwise disposed of by Seller
within thirty (30) days after Closing. 

            9.12          Intentionally Omitted. 

            9.13          Final Reconciliation.  A final reconciliation of all
prorations to be made with respect to the Hotel shall be made not later than one
hundred twenty (120) days after the Date of Closing and an appropriate payment
shall be made by Seller to Purchaser or by Purchaser to Seller.  The foregoing
obligations of Seller and Purchaser shall survive the Closing.

            9.14          Intentionally Omitted.

            9.15          Notice Letters.  At Closing, Seller shall deliver to
each addressee, and provide to Purchaser copies of letters to contractors and
utility companies serving the Property, advising them of the sale of the
Property to Purchaser and directing contractors and utility companies to direct
to Purchaser all bills for the services provided to the Property on and after
the Date of Closing.

            9.16          Intentionally Omitted.

            9.17          Post-Closing Access to Property.  Subsequent to the
Date of Closing, Seller’s designated agent may have access to books and records
at the Hotel for any period that may reasonably be required (not to exceed 60
days after the fiscal year ending June 30) to prepare Seller’s audit and
financial income tax returns, and to otherwise conclude Seller’s interest in the
Property.  Purchaser agrees to provide an office for use by Seller’s designated
agent during this period, free of charge, and to allow Seller’s designated agent
use of all office equipment (at Seller’s expense) and access to all books and
records not heretofore removed by Seller as long as Seller’s designated agent
does not interfere with the continued operation of the Hotel in the ordinary
course of business.  All salaries and other expenses of Seller’s designated
agent shall be borne by Seller.

            9.18          Transfers to Purchaser’s Operating Lessee. Upon
request of Purchaser, such portions of the Personal Property, Contracts,
warranties and guaranties, tenancies and occupancy agreements, and Approvals
designated by Seller shall be conveyed, transferred and assigned at Closing by
Seller to Purchaser’s operating lessee, by bills of sale and assignments
substantially in the forms attached hereto for such conveyances, transfers and
assignments to Purchaser.

27

--------------------------------------------------------------------------------




10.        Default; Failure of Condition.

             10.1          Purchaser Default.  If Purchaser shall breach the
terms of, or default under, this Agreement, the Deposit shall be retained by
Seller as liquidated damages, and both parties shall be relieved of and released
from any further liability hereunder except for Purchaser’s Indemnity
Obligations set forth in Section 3.1.2 hereof and its Confidentiality
Obligations under Section 3.6 hereof.  Seller and Purchaser acknowledge and
agree that (a) it would be extremely difficult to accurately determine the
amount of damages suffered by Seller as a result of Purchaser’s default
hereunder; (b) the Deposit is a fair and reasonable amount to be retained by
Seller as agreed and liquidated damages for Purchaser’s default under this
Agreement; and (c) retention by Seller of the Deposit upon Purchaser’s default
hereunder shall not constitute a penalty or a forfeiture.

             10.2          Seller Default.  If Seller shall breach the terms of,
or default under this Agreement in violation of Seller’s obligations hereunder
for any reason, Purchaser shall elect as its sole remedy hereunder either (a) to
terminate the Agreement and recover the Deposit, or (b) the right to seek
specific performance of Seller’s obligations pursuant to this Agreement.

11.       Miscellaneous.

            11.1          Entire Agreement.  This Agreement, together with the
Exhibits attached hereto, all of which are incorporated by reference, is the
entire agreement between the parties with respect to the subject matter hereof,
and no alteration, modification or interpretation hereof shall be binding unless
in writing and signed by both parties.

             11.2          Severability.  If any provision of this Agreement or
application to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.

             11.3          Applicable Law.  This Agreement shall be construed
and enforced in accordance with the law of the State of Florida.

             11.4          Assignability.  Purchaser may assign this Agreement,
with prior notice to Seller, at least five (5) business days prior to the Date
of Closing, but without Seller’s consent, to an affiliate of Purchaser or to an
entity to be created by Purchaser to be the purchaser hereunder, of which
Purchaser or an affiliate of Purchaser shall be a member, partner or owner. 
Other than as set forth in the immediately preceding sentence, Purchaser may not
assign, directly or indirectly, this Agreement without first obtaining Seller’s
written consent, which consent may be withheld in Seller’s sole discretion.  Any
assignment in contravention of this provision shall be void.  No assignment
shall release Purchaser herein named from any obligation or liability under this
Agreement. 

28

--------------------------------------------------------------------------------




             11.5          Successors Bound.  This Agreement shall be binding
upon and inure to the benefit of Purchaser and Seller and their respective
successors and permitted assigns.

            11.6          No Public Disclosure.  Except as otherwise allowed
pursuant to the terms of this Agreement, all press releases or other
dissemination of information to the media or responses to requests from the
media for information relating to the transaction contemplated herein shall be
subject to the prior written approval of Seller and Purchaser; provided that,
Seller’s and Purchaser’s approval shall not be unreasonably withheld or delayed.

          11.7          Captions.  The captions in this Agreement are inserted
only as a matter of convenience and for reference and in no way define, limit or
describe the scope of this Agreement or the scope or content of any of its
provisions.

          11.8          No Partnership.  Nothing contained in this Agreement
shall be construed to create a partnership or joint venture between the parties
or their successors in interest.

          11.9          Time of Essence.  Time is of the essence in this
Agreement.

          11.10          Counterparts.  This Agreement may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument.

          11.11          Recordation.  Purchaser and Seller agree not to record
this Agreement or any memorandum hereof.

          11.12          Proper Execution.  The submission by either party of
this Agreement in an unsigned form shall be deemed to be a submission solely for
the either party’s consideration and not for acceptance and execution.  Such
submission shall have no binding force and effect, shall not constitute an
option or an offer, and shall not confer any rights upon either party or impose
any obligations upon either party irrespective of any reliance thereon, change
of position or partial performance.  The submission by either party of this
Agreement for execution by the other party and the actual execution thereof by
the submitting party and delivery to the other party shall similarly have no
binding force and effect on either party unless and until both parties shall
have executed this Agreement and the Deposit shall have been received by the
Title Company and a counterpart hereof executed by Seller and Purchaser shall
have been delivered to Purchaser.

          11.13          Waiver of Jury Trial.  Each of the undersigned hereby
knowingly, voluntarily, and intentionally waives the right which any of the
undersigned may have to a trial by jury with respect to any litigation between
any of the parties hereto, including, but not limited to, with respect to any
and all cause or causes of action, defenses, counterclaims, crossclaims, third
party claims, and intervenor’s claims, whether now existing or hereafter
arising, and whether sounding in contract, tort, equity or otherwise, regardless
of the cause or causes of action, defenses or counterclaims alleged or the
relief sought by any party, so long as such causes of action, defenses or
counterclaims are based on, or arise out of, under or in connection with this
Agreement or its subject matter, out of any alleged conduct or course of
conduct, dealing or course of dealing, statements (whether verbal or written),
or otherwise.  Any party hereto may file a copy of this Agreement with any court
as conclusive evidence of the consent of the parties hereto to the waiver of any
right they may have to trial by jury.

29

--------------------------------------------------------------------------------




          11.14          Intentionally Omitted. 

          11.15          Intentionally Omitted. 

          11.16          Liability of Seller.  It is hereby expressly agreed
that any liability by Seller arising hereunder, for any reason whatsoever, shall
be limited to Seller’s interests in and to the Property or the proceeds of the
sale thereof, except as otherwise provided with respect to the indemnities set
forth herein.  It is further hereby expressly agreed that in no event shall any
shareholder, officer, director, employee, agent or representative of Seller have
any personal liability in connection with this Agreement or the transaction
envisioned herein.

          11.17          Waiver.  No waiver of any breach of any agreement or
provision contained herein shall be deemed a waiver of any preceding or
succeeding breach of any other agreement or provision herein contained.  No
extension of time for the performance of any obligation or act shall be deemed
an extension of time for the performance of any other obligation or act.

          11.18          Seller’s Performance.  The acceptance of the Deed and
the Bill of Sale by Purchaser shall be deemed to be a full performance and
discharge of every agreement and obligation of Seller herein contained and
expressed, except such as are, by the express terms hereof to survive closing or
to be performed by Seller after the delivery of said instruments.

          11.19          Bulk Sales Law.  Purchaser waives compliance by Seller
with the provisions of any “bulk sales laws”.

          11.20          Construction.  The parties acknowledge that each party
and its counsel have reviewed and revised this Agreement and that the rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or Exhibits hereto.

          11.21          No Third Party Beneficiary.  The provisions of this
Agreement are for the exclusive benefit of the Seller and Purchaser hereto and
no other party shall have any right or claim against the Seller and Purchaser,
or either of them, by reason of those provisions or be entitled to enforce any
of those provisions against the Seller and Purchaser hereto, or either of them.

          11.22          Intentionally Omitted.

          11.23          Return of Documents and Reports.  If this Agreement
terminates for any reason pursuant to the terms hereof, other than Seller
default, Purchaser shall promptly return and/or deliver to Seller all Property
Documents and copies thereof.  Additionally, if this Agreement terminates for
any reason, other than Seller default, then Purchaser must deliver to Seller
copies of all third party reports, investigations and studies (collectively, the
“Purchaser Reports” and, individually, a “Purchaser Report”) prepared for
Purchaser in connection with its due diligence review of the Property if
permitted by the terms of such third party reports and the engagement letter
therefor.  The Purchaser Reports shall be delivered to Seller without any
representation or warranty as to the completeness or accuracy of the Purchaser
Reports or any other matter relating thereto, and Seller shall have no right to
rely on any Purchaser Report without the written consent of the party preparing
same.  Purchaser’s obligation to deliver the Property Documents and the
Purchaser Reports to Seller shall survive the termination of this Agreement.

30

--------------------------------------------------------------------------------




          11.24          Intentionally Omitted.

          11.25          Agency.  This Agreement is executed by Stone-Levy LLC
(“Stone Levy”) acting solely as the duly authorized agent for the Teachers’
Retirement System of the State of Illinois, and all the terms, provisions,
stipulations, covenants and conditions to be performed by Seller are undertaken
solely as said duly authorized agent, and not individually, and all statements
herein made by Seller except for its authority to act as agent are made on
information and belief and are to be construed accordingly.  No personal
liability shall be asserted or be enforceable against Stone Levy or any of its
agents, employees or shareholders by reason of any of the terms, provisions,
stipulations, covenants and/or statements contained in this instrument, except
that Stone Levy represents that it is duly authorized to act for and on behalf
of Seller and, by its execution hereof, and of any documents executed in
connection herewith, to bind Seller thereto.

          11.26          Agreement to Indemnify. Subject to any express
provisions of this Agreement to the contrary, from and after the Closing, (i)
Seller shall indemnify and hold harmless Purchaser and any partner, member,
manager, officer, director, trustee, beneficiary, employee or agent of Purchaser
(collectively, the “Purchaser Indemnitees”) from and against any and all
obligations, claims, losses, damages, liabilities, and expenses (including,
without limitation, reasonable attorneys’ and accountants’ fees and
disbursements) to the extent arising out of (A) transfer, sales or use, or
similar taxes payable in connection with the transfer of the Property to
Purchaser, and events or contractual obligations, acts, or omissions of Seller
that occurred in connection with the ownership or operation of the Property
prior to the Date of Closing and for which Purchaser did not receive a credit at
Closing in the full amount of such liability, (B) any damage to property or
injury to or death of any person occurring on or about or in connection with the
Property or any portion thereof at any time or times prior to the Date of
Closing, or (C) subject to the limitations set forth herein, a breach of any
representation or warranty made by Seller hereunder or in any certificate
delivered by Seller hereunder, and (ii) Purchaser shall indemnify and hold
harmless Seller and any partner, member, manager, officer, director, trustee,
beneficiary, employee or agent of Seller (collectively, the “Seller
Indemnitees”) from and against any and all obligations, claims, losses, damages,
liabilities and expenses (including, without limitation, reasonable attorneys’
and accountants’ fees and disbursements) to the extent arising out of (A)
events, contractual obligations, acts or omissions of Purchaser for which
Purchaser did receive a credit at Closing in the full amount of such liability
that occur in connection with the ownership or operation of the Property on or
after the Date of Closing, or (B) any damage to property or injury to or death
of any person occurring on or about the Property or any portion thereof on or at
any time or times after the Date of Closing, or (C) subject to the limitations
set forth herein, a breach of any representation or warranty made by Purchaser
hereunder or in any certificate delivered by Purchaser hereunder. The provisions
of this Section 11.26 shall survive the Closing and the termination of this
Agreement.

31

--------------------------------------------------------------------------------




          11.27          Indemnification Procedure for Third Party Claims. In
the case of any claim asserted by a third party which claim is subject to
indemnification by the either party hereunder, (a “Third-Party Claim”), the
party seeking indemnification (the “Indemnitee”) shall notify the other party
(the “Indemnitor”) promptly after has actual knowledge of any such Third-Party
Claim as to which indemnity may be sought (provided that failure to so notify
shall not affect the Indemnitor’s obligations hereunder except to the extent
materially prejudiced by such failure), and Indemnitee shall permit the
Indemnitor, at its sole expense, to assume the defense of any such Third-Party
Claim, provided that Indemnitee may participate in such defense or
administration at Indemnitee’s sole expense (provided, however, that if a
conflict of interest exists such that separate counsel must be engaged by
Indemnitee and the Indemnitor, the Indemnitor shall be responsible for the
reasonable fees and costs for such counsel for Indemnitee). The Indemnitor, in
the defense of any such Third-Party Claim, shall not, except with the consent of
Indemnitee, which Indemnitee agrees will not be unreasonably withheld,
conditioned or delayed with respect to a monetary settlement, judgment or
relief, (a) consent to entry of any judgment or enter into any settlement that
provides for injunctive or other non-Monetary relief against Indemnitee or (b)
pursue any course of defense of any such Third-Party Claim subject to
indemnification hereunder if Indemnitee shall reasonably and in good faith
determine that the conduct of such defense could be expected to adversely affect
in any material respect Indemnitee, its direct or indirect owners, the use of
the Property or Interest to which the Third-Party Claim relates. In addition, if
the Indemnitor obtains and desires to accept from a party to any such
Third-Party Claim an offer to settle the Third-Party Claim solely for an amount
certain, then Indemnitee agrees that if requested by the Indemnitor, Indemnitee
will, at its sole expense, assume defense of such Third-Party Claim and
thereafter the Indemnitor’s obligation with respect to such Third-Party Claim
shall not exceed the costs of defense then incurred and the dollar amount of the
settlement the Indemnitor proposed to accept immediately prior to such
assumption by Indemnitee, it being agreed between Indemnitee and the Indemnitor
that Indemnitee will pay any greater amounts owing and bear any other
impositions in excess of those contemplated in the proposed settlement
arrangement. In the event that the Indemnitor does not accept the defense of any
matter as above provided, Indemnitee shall have the full right to defend against
any such Third-Party Claim or demand and shall be entitled to settle or agree to
pay in full such Third-Party Claim or demand, in its sole discretion. In any
event, the Indemnitor and Indemnitee shall cooperate in the defense of any
action or claim subject to this Agreement and each agrees to make its records
available to the other with respect to such defense as reasonably requested and
to the extent doing so does not compromise any claim of privilege or any other
defense available to it. Acceptance of the defense of any Third-Party Claim or
of the administration of any Third-Party Claim by the Indemnitor shall be
without prejudice to the Indemnitor’s right to assert at any time before or
after accepting such defense or administration that it is not obligated to
provide an indemnity, either in whole or in part, with respect to such
Third-Party Claim. In the event that the Indemnitor asserts that it is not
obligated to provide an indemnity to Indemnitee with respect to a Third-Party
Claim, Indemnitee shall have the right to defend such Third-Party Claim, and if
the Indemnitor is adjudicated liable for indemnifying Indemnitee, the Indemnitor
shall reimburse Indemnitee for its out-of-pocket expenses in defending such
Third-Party Claim and all settlements and judgments reasonably incurred as a
result of such Third-Party Claim.  Notwithstanding anything contained in this
Section 11.27 or any other provision of this Agreement to the contrary, other
than a representation or warranty pertaining to Seller’s or Stone Levy’s
authority or to Seller’s title to the Property or to Section 5.3 hereof, in no
event shall Seller’s liability under this Section 11.27 with respect to breaches
of representations or warranties extend the survival period stated in Section
5.5 hereof or exceed the threshold amount stated in Section 5.6 hereof.  The
other indemnities provided in Section 11.27 or in any certificate or document
delivered pursuant to this Agreement and the representations and warranties
pertaining to Seller’s or Stone-Levy’s authority and to Seller’s title to the
Property and to Section 5.3 shall not be limited by the survival period stated
in Section 5.5 or the threshold amount stated in Section 5.6 hereof.

32

--------------------------------------------------------------------------------




          11.28          Franchise Agreement with Marriott.  Notwithstanding
anything contained in this Agreement to the contrary, Seller and Purchaser
acknowledge and agree that the following are conditions to the closing of this
transaction:  (i) the termination of the Seller’s franchise agreement with
Marriott International Inc. (“Marriott”) in accordance with the terms of such
agreement; and (ii) Purchaser and Marriott International Inc. entering into a
new franchise agreement or management agreement for the Hotel.  Seller hereby
agrees to pay the sums required to be paid to Marriott in connection with the
termination of its franchise agreement with Marriott and Purchaser shall pay any
sums required to be paid in connection with a new franchise agreement or
management agreement with Marriott.  Seller and Purchaser agree to use all
commercially reasonable and diligent efforts to timely satisfy their respective
condition described in the immediately preceding sentence.  If both of these
conditions are not satisfied at least one (1) day prior to the Date of Closing,
either party (unless such party is in default of its obligations under this
Section 11.28) may terminate this Agreement by written notice thereof to the
other party, upon which termination, the Deposit shall be returned to Purchaser
and neither party shall have any further obligation under this Agreement other
than those which expressly survive such termination.

          IN WITNESS WHEREOF, Purchaser and Seller have executed this Hotel
Purchase and Sale Agreement as of the date set forth above.

SELLER:

 

 

 

PURCHASER:

 

 

 

 

 

TEACHERS’ RETIREMENT SYSTEM OF THE STATE OF ILLINOIS, a retirement system
created pursuant to the laws of the State of Illinois

 

 

DIAMONDROCK ORLANDO AIRPORT OWNER, LLC, a Delaware limited liability company

 

 

 

 

 

By:

Stone-Levy LLC

 

 

 

 

--------------------------------------------------------------------------------

 

By:

/s/ Michael Schecter

Its:

Investment Advisor And Duly Authorized Agent

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

Michael Schecter

 

 

 

Its:

Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Arnold S. Levy

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

Arnold S. Levy

 

 

 

 

Title:

President

 

 

 

33

--------------------------------------------------------------------------------




HOTEL
PURCHASE AND SALE AGREEMENT

HOTEL

SELLER

AND

PURCHASER

Property:          Orlando Airport Marriott, 7499 Augusta National Drive,
Orlando, Florida

Date:     October 11, 2005

--------------------------------------------------------------------------------




TABLE OF CONTENTS

SECTION

 

 

PAGE

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1. THE PROPERTY

 

1

 

 

 

 

 

1.1 DESCRIPTION

 

1

 

 

 

 

 

1.2 AS-IS” PURCHASE

 

2

 

 

 

 

 

1.3 AGREEMENT TO CONVEY

 

3

 

 

 

 

2. PRICE AND PAYMENT

 

3

 

 

 

 

 

2.1 PURCHASE PRICE

 

3

 

 

 

 

 

2.2 PAYMENT

 

3

 

 

 

 

 

2.3 CLOSING

 

4

 

 

 

 

 

2.4 SELLER’S CONDITIONS TO CLOSING

 

4

 

 

 

 

 

2.5 PURCHASER’S CONDITIONS TO CLOSING

 

4

 

 

 

 

 

2.6 EFFORTS TO SATISFY CONDITIONS TO CLOSING

 

5

 

 

 

3. INSPECTIONS AND APPROVALS

 

5

 

 

 

 

3.1 ACCESS AND REPORTS

 

5

 

 

 

 

 

3.2 TITLE AND SURVEY

 

7

 

 

 

 

 

3.3 CONTRACTS

 

7

 

 

 

 

 

3.4 PERMITTED EXCEPTIONS

 

7

 

 

 

 

 

3.5 PURCHASER’S RIGHT TO TERMINATE

 

8

 

 

 

 

 

3.6 CONFIDENTIALITY

 

9

 

 

 

 

 

3.7 RIGHT TO AUDIT

 

9

 

 

 

4. PRIOR TO CLOSING

 

10

 

 

 

 

4.1 INSURANCE

 

10

 

 

 

 

 

4.2 OPERATION

 

10

 

 

 

 

 

4.3 BOOKINGS

 

10

 

 

 

 

 

4.4 LIQUOR LICENSE

 

10

 

 

 

 

 

4.5 NEW CONTRACTS

 

11

 

 

 

 

 

4.6 NEW EMPLOYEES

 

11

 

 

 

 

 

4.7 TERMINATION OF HOTEL EMPLOYEES; WARN ACT

 

11

 

 

 

 

 

4.8 EMPLOYEE CLAIMS

 

11

 

 

 

 

 

4.9 COBRA REQUIREMENTS

 

12

i

--------------------------------------------------------------------------------




5. REPRESENTATIONS AND WARRANTIES

 

14

 

 

 

 

5.1 BY SELLER

 

14

 

 

 

 

 

5.2 BY PURCHASER

 

17

 

 

 

 

 

5.3 BROKER

 

17

 

 

 

 

 

5.4 SELLER’S KNOWLEDGE

 

18

 

 

 

 

 

5.5 SURVIVAL

 

18

 

 

 

 

 

5.6 CLAIMS

 

18

 

 

 

6. COSTS AND PRORATIONS

 

18

 

 

 

 

6.1 PURCHASER’S COSTS

 

18

 

 

 

 

 

6.2 SELLER’S COSTS

 

19

 

 

 

 

 

6.3 PRORATIONS

 

19

 

 

 

 

 

6.4 CLOSING STATEMENT; TRUE-UP

 

22

 

 

 

7.  CASUALTY AND CONDEMNATION

 

23

 

 

 

 

7.1 FIRE OR OTHER CASUALTY

 

23

 

 

 

 

 

7.2 CONDEMNATION

 

23

 

 

 

 

 

7.3 TERMINATION AND RETURN OF DEPOSIT

 

24

 

 

 

8. NOTICES

 

24

 

 

 

9. CLOSING

 

25

 

 

 

 

9.1 SELLER’S DELIVERIES

 

25

 

 

 

 

 

9.2 PURCHASER’S DELIVERIES

 

25

 

 

 

 

 

9.3 POSSESSION

 

26

 

 

 

 

 

9.4 INSURANCE

 

26

 

 

 

 

 

9.5 SAFE DEPOSIT BOXES

 

26

 

 

 

 

 

9.6 GUEST PROPERTY

 

26

 

 

 

 

 

9.7 INTENTIONALLY OMITTED

 

26

 

 

 

 

 

9.8 INTENTIONALLY OMITTED

 

26

ii

--------------------------------------------------------------------------------




 

9.9 CONSUMABLES

 

27

 

 

 

 

 

9.10 DEPOSITS HELD BY OTHERS

 

27

 

 

 

 

 

9.11 PROPERTY NOT INCLUDED IN THE SALE

 

27

 

 

 

 

 

9.12 TRADE NAMES, LOGOS AND OTHER IDENTIFYING INSIGNIA

 

27

 

 

 

 

 

9.13 FINAL RECONCILIATION

 

27

 

 

 

 

 

9.14 INTENTIONALLY OMITTED

 

27

 

 

 

 

 

9.15 NOTICE LETTERS

 

27

 

 

 

 

 

9.16 INTENTIONALLY OMITTED

 

27

 

 

 

 

 

9.17 POST-CLOSING ACCESS TO PROPERTY

 

27

 

 

 

 

 

9.18 TRANSFERS TO PURCHASER’S OPERATING LESSEE

 

27

 

 

 

10. DEFAULT; FAILURE OF CONDITION

 

28

 

 

 

 

10.1 PURCHASER DEFAULT

 

28

 

 

 

 

 

10.2 SELLER DEFAULT

 

28

 

 

 

 

11. MISCELLANEOUS

 

28

 

 

 

 

 

11.1 ENTIRE AGREEMENT

 

28

 

 

 

 

 

11.2 SEVERABILITY

 

28

 

 

 

 

 

11.3 APPLICABLE LAW

 

28

 

 

 

 

 

11.4 ASSIGNABILITY

 

28

 

 

 

 

 

11.5 SUCCESSORS BOUND

 

29

 

 

 

 

 

11.6 NO PUBLIC DISCLOSURE

 

29

 

 

 

 

 

11.7 CAPTIONS

 

29

 

 

 

 

 

11.8 NO PARTNERSHIP

 

29

 

 

 

 

 

11.9 TIME OF ESSENCE

 

29

 

 

 

 

 

11.10 COUNTERPARTS

 

29

 

 

 

 

 

11.11 RECORDATION

 

29

 

 

 

 

 

11.12 PROPER EXECUTION

 

29

iii

--------------------------------------------------------------------------------




 

11.13 WAIVER OF JURY TRIAL

 

29

 

 

 

 

 

11.14 SELLER’S COMMITTEE APPROVAL REQUIRED

 

30

 

 

 

 

 

11.15 INTENTIONALLY OMITTED

 

30

 

 

 

 

 

11.16 LIABILITY OF SELLER

 

30

 

 

 

 

 

11.17 WAIVER

 

30

 

 

 

 

 

11.18 SELLER’S PERFORMANCE

 

30

 

 

 

 

 

11.19 BULK SALES LAW

 

30

 

 

 

 

 

11.20 CONSTRUCTION

 

30

 

 

 

 

 

11.21 NO THIRD PARTY BENEFICIARY

 

30

 

 

 

 

 

11.22 INTENTIONALLY OMITTED

 

30

 

 

 

 

 

11.23 RETURN OF DOCUMENTS AND REPORTS

 

30

 

 

 

 

 

11.24 I NTENTIONALLY OMITTED

 

31

 

 

 

 

 

11.25 AGENCY

 

31

 

 

 

 

 

11.26 AGREEMENT TO INDEMNIFY

 

31

 

 

 

 

 

11.27 INDEMNIFICATION PROCEDURE FOR THIRD PARTY CLAIMS

 

32

 

 

 

 

 

11.28 FRANCHISE AGREEMENT WITH MARRIOTT

 

33

iv

--------------------------------------------------------------------------------




TABLE OF EXHIBITS

EXHIBIT 1.1.1

-

-

Legal Description

EXHIBIT 1.1.3

-

-

Inventory of Personal Property

EXHIBIT 1.1.6

-

-

Schedule of Contracts

EXHIBIT 1.1.8

-

-

Schedule of Approvals

EXHIBIT 2.2.1(b)

-

-

Escrow Agreement

EXHIBIT 5.1.5(a)

-

-

List of Employees

EXHIBIT 5.1.5(b)

-

-

List of Pension Plans

EXHIBIT 5.1.6

-

-

Schedule of Litigation

EXHIBIT 5.1.13

-

-

List of Environmental Violations

EXHIBIT 5.1.17

-

-

List of Leases and Licenses

EXHIBIT 9.1.1

-

-

Special Warranty Deed

EXHIBIT 9.1.2

-

-

Bill of Sale

EXHIBIT 9.1.3

-

-

Assignment and Assumption of Leases, Licenses and  Contracts

EXHIBIT 9.1.4

-

-

Assignment of Warranties and Guarantees

EXHIBIT 9.1.5

-

-

Assignment and Assumption of Approvals

EXHIBIT 9.1.7

-

-

Affidavit Pursuant to Foreign Investment and Real Property Tax Act

 

v

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------